Title: From James Madison to William Eaton, 22 August 1802
From: Madison, James
To: Eaton, William


Sir,
Virginia, Augt. 22d 1802.
Not having your last letters by me I cannot refer to their dates, nor particularly to their contents. The most important part of them communicated the plan concerted with the brother of the Bashaw of Tripoli for making use of him against the latter, in favour of the U. States. Altho’ it does not accord with the general sentiments or views of the United States to intermeddle in the domestic contests of other countries, it cannot be unfair, in the prosecution of a just war, or the accomplishment of a reasonable peace, to turn to their advantage the enmity and pretensions of others against a common foe. How far success in the plan ought to be relied on, cannot be decided at this distance, and with so imperfect a knowledge of many circumstances. The event it is hoped will correspond with your zeal and with your calculations. Should the rival brother be disappointed in his object, it will be due to the honor of the U. States to treat his misfortune with the utmost tenderness and to restore him as nearly as may be to the situation from which he was drawn; unless some other proper arrangement should be more acceptable to him. This wish of the President will be conveyed to Commodore Morris, and Mr. Cathcart, with a suggestion that in the event of a peace with the ruling Bashaw, an attempt should be made to insert some provision favourable to his Brother.
Late letters from the Consul to Morocco, have brought us the disagreeable information that a rupture with the U. States has been declared by the Emperor. We learn at the same time by reports from Gibraltar that an encounter has unfortunately taken place between the Boston frigate and some of the Cruizers of the Bey of Tunis, which may endanger our good understanding with that power. The importance of providing peace for our Commerce in the Mediterranean makes it a painful reflection, that at the moment chosen for the experiment, occurrences should not only favour a continuance of the War already on hand, but threaten to multiply our enemies in that quarter. Every proper step will be taken to parry the evil on the side of Morocco; and the President expects the utmost that your prudence and exertions can contribute to heal the wound that may have been given to the pacific dispositions of Tunis. Not being yet acquainted with any of the circumstances of the encounter; nor being even certain that it has taken place explanations and apologies, as far as they may be proper must be left to your own discretion, aided by the Communications which may be received from Commodore Morris. Among the soothing considerations urged on the Bey, you will be able to appeal to the elegant presents lately furnished by the U. States as an unquestionable proof of their esteem, and their desire to cultivate his friendship; and you are particularly authorized by the President to give him the strongest and most frank assurances that rigorous enquiry will be made into the conduct of the American Officer, and that every satisfaction will be rendered to the Bey which justice and respect shall require.
You are sufficiently aware of the motives to circumscribe expence as much as possible in our Mediterranean transactions. It is hoped that no money will be required by the present occasion, nor is any remitted to you for it. Commodore Morris will indeed have in his hands a fund of about $20,000, of which some part may be spared to you, in case he be led to see the necessity of it as an ingredient in the preservation of peace with Tunis. I trust however, that your good management of other means will render them sufficient for the object. With much respect I am Sir, your Obt Sert.
(Signed)   James Madison
 

   
   RC (CSmH); letterbook copy (DNA: RG 59, IC, vol. 1); extract (DNA: RG 233, Transcribed Reports of the Committee on Claims, 8th Cong., 2d sess. through 11th Cong., 3d sess., 3:312-13 [8C-A1]). RC marked “(Copy)”; in a clerk’s hand; docketed by Eaton as received 22 Feb. 1803 “by Commodore Morris, who arrived 8. A.M. same day.”



   
   Eaton placed an asterisk here and wrote on the last page of the letter: “*I could never satisfy myself whence this report took its rise; believe it however a fabrication for the express purpose of blasting Captain Mc.Neill: an officer not very popular among his brother commanders—but as well qualified, perhaps, as any of them for a Barbary coast! There was not a syllable of truth in the report. W. Eaton.” The report of the action between McNeill and five Tunisian cruisers, taken from a 19 June letter from an officer on the U.S. frigate Chesapeake, was published in the Washington Federalist, 11 Aug. 1802.


